Motion by petitioner for an order pursuant to this Court’s rules (see, 22 NYCRR 806.11) appointing the Franklin County Bar Association as custodian of the files and property of respondent’s clients.
Upon reading and filing the papers in support of the motion, and no papers having been submitted in opposition thereto, it is ordered that petitioner’s motion is granted; and it is further ordered that the Franklin County Bar Association is appointed custodian of the files and property of respondent’s clients and shall inventory same and take appropriate action to protect the interests of said clients.
Cardona, P. J., Mercure, Carpinello, Mugglin and Rose, JJ., concur.